  Case 2:18-cv-00062-RSB-BWC Document 22 Filed 07/08/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                                 CIVIL ACTION NO.: 2:18-cv-62

        v.

 HERCULES, LLC,

                Defendant.


                                           ORDER

       On July 8, 2018, this Court granted the parties’ joint motion to stay discovery, doc. 6, in

order to provide time for an extended public comment period regarding a proposed consent

decree. Doc. 9. Specifically, the Court ordered counsel to promptly evaluate the public

comments received and, after such evaluation, to inform the Court as to whether the United

States “supports the entry of the lodged Consent Decree.” Doc. 9. On September 6, 2018, the

Government informed the Court that the comment period had been extended and would end on

September 20, 2018. Doc. 12. In a status report filed December 11, 2018, the Government

stated it received “approximately one hundred comments” and that it was in the process of

“reviewing this unusually high volume of comments.” Doc. 13. After the Government filed an

updated status report, the Court ordered the Government to file another updated status report on

or before June 28, 2019. Docs. 19, 20. The Government has done so. Doc. 21.

       In its most recent status report, the Government asserts it is completing its review of

public comments and preparing its court filing. Id. at 1. The Government anticipates it will file
  Case 2:18-cv-00062-RSB-BWC Document 22 Filed 07/08/19 Page 2 of 2



a motion with the Court regarding its position on the lodged Consent Decree on or before July

31, 2019. Id.

       The Court, therefore, ORDERS the following: If the Government has not filed its motion

regarding its position on the lodged Consent Decree by July 31, 2019, the Government must file

an updated status report on August 1, 2019 regarding the status of its evaluation of the public

comments received.

       SO ORDERED, this 8th day of July, 2019.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                2
